Filed 12/13/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 224







In the Matter of Dustin Joel Dean 







Brian D. Grosinger, Assistant State’s Attorney, 		Petitioner and Appellee



v.



Dustin Joel Dean, 		Respondent and Appellant







No. 20110079







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Thomas J. Schneider, Judge.



AFFIRMED.



Per Curiam.



Brian D. Grosinger, Assistant State’s Attorney, 210 2nd Ave. NW, Mandan,  N.D. 58554, for petitioner and appellee.



Kent M. Morrow, P.O. Box 2155, Bismarck, N.D. 58502-2155, for respondent and appellant.

Matter of Dean

No. 20110079



Per Curiam.

[¶1]	Dustin Dean appeals from a trial court order concluding he is a sexually dangerous individual and committing him to the custody of the Director of the Department of Human Services.  On appeal, Dean argues the evidence he is likely to engage in further acts of predatory conduct and he has serious difficulty controlling his behavior is not clear and convincing.

[¶2]	We affirm under N.D.R.App.P. 35.1(a)(2).

[¶3]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner